          Case 1:18-cv-02091-TJK Document 34 Filed 03/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
 FIX THE COURT,                                 )
                                                )
                   Plaintiff,                   )
                                                )
 v.                                             )   Case No. 18-2091 (TJK)
                                                )
 U.S. DEPARTMENT OF JUSTICE,                    )
                                                )
                   Defendant.                   )
                                                )

                                  JOINT STATUS REPORT

       Plaintiff Fix the Court and Defendant U.S. Department of Justice (“DOJ”) respectfully

submit this status report in the above-captioned matter, pursuant to the Court’s January 26, 2020

Minute Order.

       1. DOJ has completed the production of responsive, non-exempt higher priority records

           with the final production occurring on November 6, 2019.

       2. DOJ made its interim productions of lower priority records on March 26, 2020, May

           22, 2020, and June 26, 2020. DOJ issued its final response to Plaintiff on October 2,

           2020.

       3. Plaintiff has reviewed Defendant’s releases, and the parties are continuing to confer

           in good faith regarding any outstanding issues.

       4. In particular, Plaintiff has inquired about the nature of records that Defendant has

           withheld in their entirety. The parties are continuing to confer in good faith to resolve

           any questions about the nature of those records.
         Case 1:18-cv-02091-TJK Document 34 Filed 03/04/21 Page 2 of 2




       5. The parties propose to file another joint status report by April 15, 2021, to inform the

          Court of the status of the parties’ conferral and set out a schedule for further

          proceedings.



Dated: March 4, 2021

                                                     Respectfully submitted,

                                                     /s/ Hart W. Wood
                                                     Hart Wood
                                                     D.C. Bar No. 1034361
                                                     AMERICAN OVERSIGHT
                                                     1030 15th Street NW, B255
                                                     Washington, DC 20005
                                                     (202) 873-1743
                                                     hart.wood@americanoversight.org

                                                     Counsel for Plaintiff


                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     ELIZABETH J. SHAPIRO
                                                     Deputy Branch Director

                                                     /s/ Kuntal Cholera
                                                     Kuntal Cholera
                                                     Trial Attorney
                                                     U.S. Department of Justice, Civil Division,
                                                     Federal Programs Branch
                                                     1100 L St. NW
                                                     Washington, DC 20009
                                                     (202) 305-4359 (office)
                                                     kuntal.cholera@usdoj.gov

                                                     Counsel for Defendant




                                                2
